DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 8, 15 and 19 are objected to because of the following informalities:  Claim 2 recites “if the second portion” in lines 5, 8, and 11. This appears to suggest that nothing will be done unless the “if” function is satisfied. Recommended language “when the second portion”. 
Claims 8, 15 and 19 similarly use the “if” function. The examiner would like to recommend using “when”, or similar instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 14-20 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 1-13 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.

2A – Prong 1: The claims 14-20 recites a judicial exception by reciting the limitations of analyzing the received data by comparing it to a metric to determine atrial tachyarrhythmia (AT). These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “receiving a physiological signal”. That is, other than reciting “receiving” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving” language, the claim encompasses the user manually monitors the data received, picks a first portion of the data, compares the first portion to a threshold, uses the second portion in combination with the first portion, and an arrhythmia detector circuit to determine an AT episode.. The mere nominal recitation of a obtaining physiological signal, or using an arrhythmia detector circuit does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 14-20 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 14-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. identifying existence of a sustained AT as in claim 15, relationship of the duration versus the deviation of the measured first signal as in claim 16, various determinations as in claim 17, identifying AT episode in zone specific sections as in claim 19, including a certain data in the metrics as in claim 20, etc.) do not amount to significantly more. For example, receiving physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing 
2B: As discussed with respect to step 2A prong two, the additional elements provided in the dependent claims amounts to no more than mere instructions to analyzing the captured data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 14-20 are ineligible.
Claims 1-13 are also rejected based on a similarly discussion as presented above. Claims  1-13 are directed to an abstract idea without significantly more. The claims are directed towards receiving physiological information of a patient, using the first portion of the data to compare it to a metric or threshold, determine AT based on the comparison, determine AT episode using the second portion of the data in combination with the first determination. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 14 recites “receiving physiological information of the patient” in line 3, respectively. Therefore, the claim appears to be claiming the use of any known physiological information. However, the specification provides support for only a limited set of physiological information as best recited in paragraph 0049. As such, it becomes apparent that the specification as currently submitted does not adequately provide support for the claimed limitations since the claims are claiming a broader scope than permitted by the specification.
Dependent claims 2-13 and 15-20 are also rejected for depending directly or indirectly from rejected claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system for detecting cardiac arrhythmia. However, it is unclear and confusing what, if anything happens to the detected AT episode. Is this outputted to a remote location for further processing? Is it displayed to a user or a physician? Is it stored in a memory? 
Dependent claims 2-13 are rejected for depending directly or indirectly on rejected claim 1.  
Claim 14 recites a method for detecting cardiac arrhythmia. However, it is unclear and confusing what, if anything happens to the detected AT episode. Is this outputted to a remote location for further processing? Is it displayed to a user or a physician? Is it stored in a memory? 
Dependent claims 15-20 are rejected for depending directly or indirectly on rejected claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20100317984 granted to McCarthy et al. (hereinafter “McCarthy”).
Regarding claim 1, McCarthy discloses a system for detecting cardiac arrhythmia in a patient (abstract, para 0006), comprising: a detection criterion circuit configured to: receive physiologic information of the patient (para 0006, 0040-0043); measure a first signal metric using a first portion of the received physiologic information ; and compare the first signal metric to one or more thresholds, and determine an atrial tachyarrhythmia (AT) detection criterion based on the comparison (para 0006 “arrhythmia detection module is configured to detect a depolarization rate or interval that satisfies a first tachyarrhythmia detection rate zone threshold”); and an arrhythmia detector circuit configured to detect an AT episode using a second portion of the physiologic information and the determined AT detection criterion (para 0006, “adjust a specified detection duration threshold for the tachyarrhythmia detection zone according to the detected depolarization rate, declare that the detected depolarization rate is 

Regarding claim 2, McCarthy discloses the system of claim 1, wherein the detection criterion circuit is configured to determine the AT detection criterion including an arrhythmia detection duration using a comparison between the measured first signal metric and a reference detection threshold, and wherein the arrhythmia detector circuit is configured to: identify the AT episode as a sustained AT if the second portion of the physiologic information satisfies a detection criterion through the determined arrhythmia detection duration ; determine that no AT episode is present if the second portion of the physiologic information fails to satisfy the detection criterion through the determined arrhythmia detection duration; and identify the AT episode as a non-sustained AT if the second portion of the physiologic information inconsistently satisfies the detection criterion during the determined arrhythmia detection duration (e.g. paras 0006, 0067).  

Regarding claim 3, McCarthy discloses the system of claim 2, wherein the detection criterion circuit is configured to determine the arrhythmia detection duration to be inversely proportional to a deviation of the measured first signal metric from the reference detection threshold (para 0067).  

Regarding claim 4, McCarthy discloses the system of claim 2, comprising a detection zone circuit configured to generate a plurality of detection zones (e.g. para 0046-0049 dividing 
and detect the sustained AT episode in the recognized detection zone using the second portion of the physiologic information during the zone-specific arrhythmia detection duration (ZDur) corresponding to the recognized detection zone (e.g. para 0053).  

Regarding claim 5, McCarthy discloses the system of claim 4, wherein the zone-specific arrhythmia detection durations are inversely proportional to deviations of the respective value ranges of the plurality of detection zones from the reference detection threshold (para 0067).    

Regarding claim 6, McCarthy discloses the system of claim 4, wherein the plurality of detection zones include: a first detection zone characterized by a first value range of the first signal metric that exceeds the reference detection threshold by a first margin, the first detection zone having a first ZDur; and a second detection zone characterized by a second value range of the first signal metric that is below the reference detection threshold by a second margin, the second detection zone having a second ZDur (e.g. para 0055 discusses having adjustable detection zones, figs 2-3).  

Regarding claim 7, McCarthy discloses the system of claim 6, wherein the second ZDur is longer than the first ZDur (e.g. paras 0054-0055).  

Regarding claim 8, McCarthy discloses the system of claim 6, wherein the arrhythmia detector circuit is configured to: identify the AT episode as a sustained AT in the first detection zone if the second portion of the physiologic information satisfies a detection criterion through the first ZDur (e.g. para 0020 “declaring detection of an episode of tachyarrhythmia when the detected depolarization rate is sustained for a time interval that meets or exceeds the adjusted detection duration threshold for the tachyarrhythmia detection rate zone into which detected depolarization rate falls”); and determine that no AT episode is present in the second detection zone if the second portion of the physiologic information fails to satisfy the detection criterion through the second ZDur (e.g. para 0020).  

Regarding claim 9, McCarthy discloses the system of claim 6, wherein the plurality of detection zones further include a third detection zone characterized by a third value range that lies between the first value range and the second value range, the third detection zone having a third ZDur longer than the first ZDur and the second ZDur (e.g. para 0052, it is noted that the adjustable durations can be divided to include three zones).  

Regarding claim 10, McCarthy discloses the system of claim 4, wherein the arrhythmia detector circuit is configured to: measure a second signal metric using the second portion of the 

Regarding claim 11, McCarthy discloses the system of claim 10, wherein the ZTh is a lower bound of the value range of the recognized detection zone (e.g. paras 0064-0065)

Regarding claim 12, McCarthy discloses the system of claim 10, wherein the first and second signal metrics each include one of: an atrial heart rate; a ventricular heart rate variability;   a ventricular rate cluster; a Wenckebach score; a double-decrement ratio; and a cardiac signal morphology (e.g. paras  0050-0052, figs 2-3).  

Regarding claim 13, McCarthy discloses the system of claim 1, comprising a therapy circuit configured to initiate or adjust a therapy in response to the detected AT episode (e.g. paras 0079-0082).  

Regarding claim 14, McCarthy discloses a method for detecting cardiac arrhythmia in a patient (abstract, para 0006), comprising: receiving physiologic information of the patient (para 0006, 0040-0043); measuring a first signal metric via a detection criterion circuit using a first portion of the received physiologic information; comparing the first signal metric to one or more thresholds (para 0006 “arrhythmia detection module is configured to detect a depolarization rate or interval that satisfies a first tachyarrhythmia detection rate zone threshold”), and determining an atrial tachyarrhythmia (AT) detection criterion based on the comparison; and detecting an AT episode via an arrhythmia detector circuit using a second portion of the physiologic information and the determined AT detection criterion (para 0006, “adjust a specified detection duration threshold for the tachyarrhythmia detection zone according to the detected depolarization rate, declare that the detected depolarization rate is an episode of tachyarrhythmia when the detected depolarization rate is sustained for the adjusted detection duration threshold”, figure 2, step 220).  

Regarding claim 15, McCarthy discloses the method of claim 14, wherein the AT detection criterion including an arrhythmia detection duration based on a comparison between the measured first signal metric and a reference detection threshold, and wherein detecting the AT episode includes: identifying the AT episode as a sustained AT if the second portion of the physiologic information satisfies a detection criterion through the determined arrhythmia detection duration; determining that no AT episode is present if the second portion of the physiologic information fails to satisfy the detection criterion through the determined arrhythmia detection duration; and identifying the AT episode as a non-sustained AT if the 

Regarding claim 16, McCarthy discloses the method of claim 14, wherein arrhythmia detection duration is determined to be inversely proportional to a deviation of the measured first signal metric from the reference detection threshold (para 0067).  

Regarding claim 17, McCarthy discloses the method of claim 14, comprising: generating a plurality of detection zones each characterized by respective non- overlapping value ranges of the first signal metric with respect to the reference detection threshold (e.g. para 0046-0049 dividing the spectrum of possible heart rates into detection rate zones); determining, for the plurality of detection zones, respective zone-specific arrhythmia detection durations (e.g. para 0046-0055); and recognizing, among the plurality of detection zones, a detection zone having a corresponding value range including the measured first signal metric (e.g. para 0006, figs 2-3); and wherein detecting an AT episode includes detecting a sustained AT episode in the recognized detection zone using the second portion of the physiologic information during the zone-specific arrhythmia detection duration (ZDur) corresponding to the recognized detection zone (e.g. para 0053-0055).  

Regarding claim 18, McCarthy discloses the method of claim 17, wherein the plurality of detection zones include: a first detection zone characterized by a first value range of the first signal metric that exceeds the reference detection threshold by a first margin, the first 

Regarding claim 19, McCarthy discloses the method of claim 17, comprising measuring a second signal metric using the second portion of the received physiologic information, and wherein detecting a sustained AT episode includes: identifying the AT episode as a sustained AT in the recognized detection zone if the measured second signal metric exceeds a zone-specific detection threshold (ZTh) through the ZDur corresponding to the recognized detection zone; and determining that no AT episode is present in the recognized detection zone if the measured second signal metric is below the ZTh through the ZDur corresponding to the recognized detection zone  (e.g. para 0009 and 0013 “the arrhythmia detection module is configured to determine a plurality of detection durations within each of two or more of the tachyarrhythmia detection rate zones”).  

Regarding claim 20, McCarthy discloses the method of claim 19, wherein the first and second signal metrics each include one of: an atrial heart rate; a ventricular heart rate variability; a ventricular rate cluster; a Wenckebach score; a double-decrement ratio; and a cardiac signal morphology (e.g. paras  0050-0052, figs 2-3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5713367 to Arnold et al.; US 20120035491 to Mahajan et al.; US 8204592 to Ostrow et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792